UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4486
WILLIAM KINJO SMITH,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                            (CR-00-421)

                   Submitted: February 26, 2002

                       Decided: May 6, 2002

      Before MICHAEL and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Craig W. Sampson, LAW OFFICE OF CRAIG W. SAMPSON, Rich-
mond, Virginia, for Appellant. Paul J. McNulty, United States Attor-
ney, Michael E. Rich, Assistant United States Attorney, Kenneth W.
Gaul, Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.
2                       UNITED STATES v. SMITH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William Kinjo Smith appeals his conviction and sentence for two
counts of unlawful possession of firearms by a felon in violation of
18 U.S.C.A. §§ 922(g)(1), 924(e)(1) (West 2000). The convictions
arose from events taking place at different times and at different loca-
tions, the first on June 12, 1998 at Gilbert Small Arms Shooting
Range and the second on July 7, 2000 at Smith’s apartment.

   Smith first claims the district court erred in denying his motion to
suppress the firearms seized from the bedroom of his apartment on
July 7, 2000. We find that the police officers involved in Smith’s
arrest properly engaged in a protective sweep of the bedroom for their
protection and to ensure the security of the premises. See Maryland
v. Buie, 494 U.S. 325, 335 (1990). Accordingly, we affirm the district
court’s denial of Smith’s motion to suppress.

   Smith next argues that insufficient evidence existed to establish his
conviction for unlawful possession on June 12, 1998 at the shooting
range. The district court’s decision to deny a motion for judgment of
acquittal for insufficiency of the evidence is reviewed de novo.
United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998). The stan-
dard of review is whether, viewing the evidence in the light most
favorable to the prosecution, a reasonable trier of fact could have
found the defendant guilty. Jackson v. Virginia, 443 U.S. 307, 319
(1979). We find the jury could have reasonably concluded that Smith
unlawfully possessed a firearm at the range, given the substantial evi-
dence linking him to the rental and use of a firearm on that day.

   Finally, Smith asserts the district court erred in raising his offense
level for possession of a machine gun under U.S. Sentencing Guide-
lines § 4B1.4(b)(3)(A) and § 2K2.1(a)(3). We have carefully
reviewed the district court’s factual and legal findings and have found
                        UNITED STATES v. SMITH                        3
no error, as we decline to read a scienter requirement into these guide-
lines. See United States v. Fry, 51 F.3d 543, 546 (5th Cir. 1995).

   Accordingly, we affirm the district court’s judgment. We deny
Smith’s motions for substitution of counsel, discovery, production of
documents, and to file a pro se formal brief. We deny his motions to
proceed in forma pauperis and for appointment of counsel as moot.
We dispense with oral argument, because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED